COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-052-CV

MICHAEL IRVIN                                                       APPELLANT

                                          V.

SHAWN VANDERGRIFT                                                     APPELLEE

                                      ------------

            FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        Michael Irvin appeals from the trial court’s February 6, 2008 order

providing for sanctions against Irvin’s attorney, Larry Friedman. On February

21, 2008, we notified the parties that we were concerned that this court lacks

jurisdiction over this appeal because the order for sanctions did not appear to

be a final judgment or an appealable, interlocutory order. We indicated that this

case could be dismissed for want of jurisdiction if the parties did not show

grounds for continuing the appeal by March 3, 2008.



  1
      … See T EX. R. A PP. P. 47.4.
         By letter dated February 26, 2008, Irvin’s attorney, Carter Boisvert,2

informed us that he filed a notice of appeal because he intended to appeal the

sanctions order once a final judgment was rendered and later decided to request

mandamus relief as well. Further, he agrees that this court cannot proceed

with an appeal of the February 6, 2008 order until a final judgment is rendered.

         Accordingly, because the order dated February 6, 2008, is neither a final

judgment nor an appealable interlocutory order, 3 we dismiss this appeal for

want of jurisdiction.4

                                                   PER CURIAM


PANEL A: CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.

DELIVERED: March 20, 2008




   2
       … Attorneys Friedman and Boisvert practice in the same law firm.
  3
     … See T EX. C IV. P RAC. & R EM. C ODE A NN. § 51.014(a) (Vernon Supp. 2007)
(listing interlocutory orders); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195
(Tex. 2001) (providing general rule that an appeal may be taken only from a
final judgment); Byrd v. Byrd, No. 02-07-00404-CV, 2008 WL 204511, at *1
(Tex. App.—Fort Worth Jan. 24, 2008, no pet.) (mem. op.) (dismissing appeal
for want of jurisdiction because sanctions order is neither a final judgment nor
an appealable interlocutory order).
   4
       … See T EX. R. A PP. P. 42.3(a), 43.2(f).

                                           2